COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00280-CR


MICHAEL JAY KOMOROSKI                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 3 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

                                 I. INTRODUCTION

      Appellant Michael Jay Komoroski appeals his conviction for driving while

intoxicated.2 In his sole point, Komoroski contends that because the arresting

officer lacked reasonable suspicion to execute the traffic stop that ultimately led



      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 49.04 (West Supp. 2011).
to Komoroski’s arrest and conviction, the trial court abused its discretion by

denying his motion to suppress. We will affirm.

                                II. BACKGROUND

      On the night of July 24, 2009, Euless Police Officer Paul Coffee3 pulled up

to a traffic light alongside a vehicle he recognized.     Coffee testified at the

suppression hearing that he also recognized the driver immediately. 4 Coffee said

that Komoroski attempted to go unnoticed by Coffee:

      He looked over at me, recognized me, which I believe he recognized
      me, made a head movement as to -- I don’t know how to describe
      the head movement, but kind of put his head down to the side, then
      held his head straightforward hoping I wouldn't -- hoping I wasn’t
      recognizing him, what it appeared to me.

By Coffee’s account, he was well acquainted with Komoroski, “From personal

experience, I’ve known him for a long time.” Coffee said that he had “[e]xtensive

dealings” with Komoroski over the last four years—roughly thirty to forty

encounters.    Most recently, several weeks prior to Coffee seeing Komoroski

alongside him, Coffee arrested Komoroski in connection with a domestic

disturbance.   During that arrest, Komoroski did not have any identification—

including a valid driver’s license. Coffee said that over the last four years, and


      3
       The record reveals that Coffee is a six-year veteran of the Euless Police
Department and that prior to his work in Euless, Coffee previously worked as a
police officer with the City of Bedford for more than seven years.
      4
       Both parties agree that the scope of the suppression hearing and the
scope of this appeal is related to whether Coffee possessed the proper level of
suspicion to initiate the traffic stop of Komoroski.


                                        2
during his numerous encounters with Komoroski, Komoroski had never obtained

a driver’s license. According to Coffee, he had urged Komoroski several times to

obtain one, but Komoroski always gave an excuse for not having one or not

obtaining one.    Coffee said that his knowledge that Komoroski had never

possessed a valid driver’s license, coupled with the manner in which Komoroski

acted when Coffee pulled up alongside him, led Coffee to believe that Komoroski

was in fact operating a motor vehicle without a license. In short, Coffee said, “I

knew he was driving without a license.” Coffee initiated a traffic stop. After the

stop, Coffee determined that Komoroski was driving while intoxicated.

      The trial court denied Komoroski’s motion to suppress. Komoroski then

entered a plea of guilty to driving while intoxicated.      The court assessed

punishment at ninety days’ confinement in jail and a $550 fine, but it suspended

the jail sentence in lieu of two years’ community supervision.       This appeal

followed.

                                 III. DISCUSSION

      In his sole point, Komoroski argues that the detaining officer lacked

reasonable suspicion to initiate a stop. Komoroski argues that the trial court

therefore abused its discretion by denying his motion to suppress all evidence

gathered after the stop.

      1.    Standard of Review

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.   Amador v. State, 221 S.W.3d 666, 673 (Tex.


                                        3
Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

In reviewing the trial court’s decision, we do not engage in our own factual

review. Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v.

State, 118 S.W.3d 857, 861 (Tex. App.—Fort Worth 2003, no pet.). The trial

judge is the sole trier of fact and judge of the credibility of the witnesses and the

weight to be given their testimony. Wiede v. State, 214 S.W.3d 17, 24–25 (Tex.

Crim. App. 2007); State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000),

modified on other grounds by State v. Cullen, 195 S.W.3d 696 (Tex. Crim. App.

2006). Therefore, we give almost total deference to the trial court’s rulings on

(1) questions of historical fact, even if the trial court’s determination of those facts

was not based on an evaluation of credibility and demeanor, and (2) application-

of-law-to-fact questions that turn on an evaluation of credibility and demeanor.

Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09 (Tex.

Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App.

2002). But when application-of-law-to-fact questions do not turn on the credibility

and demeanor of the witnesses, we review the trial court’s rulings on those

questions de novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d
604, 607 (Tex. Crim. App. 2005); Johnson, 68 S.W.3d at 652–53.

      Stated another way, when reviewing the trial court’s ruling on a motion to

suppress, we must view the evidence in the light most favorable to the trial

court’s ruling. Wiede, 214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818

(Tex. Crim. App. 2006). In this case, the record is silent on the reasons for the


                                           4
trial court’s ruling; therefore, we imply the necessary fact findings that would

support the trial court’s ruling if the evidence, viewed in the light most favorable

to the trial court’s ruling, supports those findings. State v. Garcia-Cantu, 253
S.W.3d 236, 241 (Tex. Crim. App. 2008); see Wiede, 214 S.W.3d at 25. We then

review the trial court’s legal ruling de novo unless the implied fact findings

supported by the record are also dispositive of the legal ruling.        Kelly, 204
S.W.3d at 819.

      2.    Reasonable Suspicion

      The Fourth Amendment protects against unreasonable searches and

seizures by government actors. U.S. Const. amend. IV; Wiede, 214 S.W.3d at

24.   Because this was a warrantless search, the search is presumptively

unreasonable, and the State has the burden to rebut that presumption. Ford v.

State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005). A search or seizure must be

reasonable both at its inception and in its scope. Terry v. Ohio, 392 U.S. 1, 28–

29, 88 S. Ct. 1868, 1883–84 (1968). The scope is limited to effectuating the

reason for the stop. Id.

      A detention, as opposed to an arrest, may be justified on less than

probable cause if a person is reasonably suspected of criminal activity based on

specific, articulable facts.   Terry, 392 U.S. at 21–22, 88 S. Ct. at 1880;

Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000). An officer

conducts a lawful temporary stop or detention when he has reasonable suspicion

to believe that an individual is violating the law.    Ford, 158 S.W.3d at 492.


                                         5
Reasonable suspicion exists when, based on the totality of the circumstances,

the officer has specific, articulable facts that when combined with rational

inferences from those facts, would lead him to reasonably conclude that a

particular person is, has been, or soon will be engaged in criminal activity. Id. at

492–93. Officers must point to particular facts and inferences rationally drawn

from those facts that, when viewed under the totality of the circumstances and in

light of the officer’s experience, create a reasonable suspicion of criminal activity.

United States v. Sokolow, 490 U.S. 1, 7–8, 109 S. Ct. 1581, 1585 (1989). This is

an objective standard that disregards any subjective intent of the officer making

the detention and looks solely to whether an objective basis for the detention

exists. Ford, 158 S.W.3d at 492. We look at only those facts known to the

officer at the inception of the detention. State v. Griffey, 241 S.W.3d 700, 704

(Tex. App.—Austin 2007, pet. ref’d).

      When making a determination of reasonable suspicion, “the relevant

inquiry is not whether particular conduct is ‘innocent’ or ‘guilty,’ but the degree of

suspicion that attaches to particular types of noncriminal acts.” Sokolow, 490
U.S. at 10, 109 S. Ct. at 1587 (quoting Illinois v. Gates, 462 U.S. 213, 243–44

n.13, 103 S. Ct. 2317, 2335 n.13 (1983)); Woods v. State, 956 S.W.2d 33, 38

(Tex. Crim. App. 1997).      “[W]hen used by trained law enforcement officers,

objective facts, meaningless to the untrained, can be combined with permissible

deductions from such facts to form a legitimate basis for suspicion of a particular




                                          6
person.” Woods, 956 S.W.2d at 37–38 (quoting United States v. Cortez, 449
U.S. 411, 419, 101 S. Ct. 690, 695–96 (1981)).

       An individual’s behavior can be a factor in determining the existence of

reasonable suspicion. Illinois v. Wardlow, 528 U.S. 119, 124–25, 120 S. Ct. 673,

676 (2000). Evidence of nervousness, furtive gestures, sudden movements, or

flight alone may be innocent, but if these actions are combined with other factors,

they can give rise to reasonable suspicion. Id.; Worthey v. State, 805 S.W.2d
435, 438–39 (Tex. Crim. App. 1991). And officers may rely on their training,

knowledge, and law enforcement experience to reach their level of suspicion.

Cortez, 449 U.S. at 419, 101 S. Ct. at 695–96; Wiede, 214 S.W.3d at 25.

       3.    Coffee Possessed Reasonable Suspicion to Stop Komoroski

       In this case, based on the totality of the circumstances and in light of

Coffee’s training and experience, we conclude that Coffee possessed specific,

articulable facts that when combined with rational inferences from those facts,

would lead him to reasonably conclude that Komoroski was driving without a

valid driver’s license.   See Tex. Transp. Code Ann. § 521.021 (West 2007).

Coffee recognized Komoroski immediately upon seeing him alongside his patrol

car.   He knew from extensive past experiences that despite his repeated

encouragements that Komoroski get a driver’s license, each of Coffee’s

subsequent encounters verified that Komoroski had not obtained one. Coffee’s

recent encounter with Komoroski several weeks prior only served to reinforce this

pattern—Komoroski did not have a driver’s license or any form of identification


                                        7
when Coffee arrested him then. The rational inference from the fact that he had

repeatedly prodded Komoroski to get a license and yet he had not, would be to

believe that upon seeing Komoroski driving, Komoroski was driving without a

license. Adding to this suspicion, Coffee described Komoroski’s conduct in the

car as Komoroski attempting to avoid Coffee and keep Coffee from recognizing

him. See Worthey, 805 S.W.2d at 439 (reasoning that officer’s observation of

defendant’s sudden movement to hide her purse from officer’s view with her arm

a factor in determining reasonable suspicion). Coupling these articulable facts

together, we conclude that Coffee possessed reasonable suspicion that

Komoroski was driving without a valid driver’s license. See Williams v. State,

No. 11-05-00102-CR, 2006 WL 3690683, at *1–*2 (Tex. App.—Eastland Dec. 14,

2006, no pet.) (not designated for publication) (holding that reasonable suspicion

existed to justify traffic stop when officer observed defendant, as he passed

officer in his car, duck his head in a manner indicating to the officer a desire not

to be seen by officer and officer reasonably believed, based on encounter with

defendant the day before, that defendant’s license was suspended); see also

Barrett v. State, 718 S.W.2d 888, 889–90 (Tex. App.—Beaumont 1986, pet.

ref’d) (holding that defendant’s stopping of his vehicle one hundred feet behind

the stop line for a red light and behind a police car in the adjacent lane, created

reasonable suspicion that defendant intended to avoid the police, justifying a

Terry detention). Thus, Coffee did not err by initiating the traffic stop. We hold




                                         8
that the trial court did not abuse its discretion by overruling Komoroski’s motion to

suppress. We overrule Komoroski’s sole point.

                                 IV. CONCLUSION

      Having overruled Komoroski’s sole point on appeal, we affirm the trial

court’s order.




                                                    BILL MEIER
                                                    JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 31, 2012




                                         9